Exhibit 99.4 SCHEDULE II SOLUTIA INC. VALUATION AND QUALIFYING ACCOUNTS FOR THE YEARS ENDED DECEMBER 31, 2007, 2 (Dollars in Millions) COLUMN A COLUMN B COLUMN C COLUMN D COLUMN E Additions Description Balance at beginning of year (1) Charged to costs and expenses (2) Charged to other accounts Deductions Balance at end of period Year Ended December 31, 2007 Valuation accounts for doubtful receivables $7 $1 $(4 ) $- $4 Restructuring reserves 5 9 12 18 8 Year Ended December 31, 2006 Valuation accounts for doubtful receivables $7 $1 $(1 ) $- $7 Restructuring reserves 4 17 - 16 5 Year Ended December 31, 2005 Valuation accounts for doubtful receivables $11 $5 $(9 ) $- $7 Restructuring reserves 17 28 - 41 4 1
